USCA1 Opinion

	




      [NOT FOR PUBLICATION--NOT TO BE CITED AS PRECEDENT]                 United States Court of Appeals                     For the First CircuitNo. 98-1546                          UNITED STATES,                            Appellee,                                v.               ALTON N. GRAY, JR., a/k/a DAN GRAY,                      Defendant, Appellant.           APPEAL FROM THE UNITED STATES DISTRICT COURT                FOR THE DISTRICT OF NEW HAMPSHIRE            [Hon. Shane Devine, Senior District Judge]                              Before                     Torruella, Chief Judge,               Selya and Boudin, Circuit Judges.                                                                     Alton N. Gray, Jr. on brief pro se.     Paul M. Gagnon, United States Attorney and Jean B. Weld,Assistant U.S. Attorney on Motion for Summary Disposition.December 1, 1998                                                                            Per Curiam.  We have reviewed carefully the record in    this case, including the briefs of the parties.  We affirm.              Since the record indicates that Gray received notice    of the government's impending seizure of the property at 412    Granite Street both in his indictment and in his plea    agreement, his claim that he was not given adequate notice is    without merit.  Moreover, there is nothing in the record to    indicate that, with the exception of a "hot tub and spa" and a    "solar dome for the spa," any of the items sought by Gray were    ever seized by the government.  While the record indicates that    the spa and its dome were seized, as appurtenances to the    property they were properly returned to the bank which held the    mortgage on 421 Granite Street.  In any event, any claim Gray    might have had to these items was abandoned in his plea    agreement.              Affirmed.  See 1st Cir. Loc. R. 27.1.